Citation Nr: 1020176	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-21 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES


1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and nephew




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to March 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.  In April 2010, the Veteran was 
afforded a Travel Board hearing at the RO before the 
undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the delay, additional development 
is needed prior to further disposition of the Veteran's 
claims.

The Veteran, in written statements and testimony before the 
Board, asserts that he suffers from right ear hearing loss 
and bilateral tinnitus that had their onset during his period 
of active duty.  Specifically, he contends that he was 
subjected to acoustic trauma while serving as a heavy weapons 
specialist and gunner.  The Veteran testified at his April 
2010 hearing that he worked with "106 rifles" and M-1 and 
M-2 carbines while stationed at Fort Knox, Kentucky, and that 
he continued to have frequent exposure to heavy weapons fire 
on the training range for the remainder of his military 
service.  He also testified that he experienced occasional 
ringing in his ears in service after he left the training 
range and that he first became aware of hearing problems 
within a year and a half or two after his discharge.

The Veteran's service personnel records show that his 
military occupational specialty was heavy weapons 
infantryman, which is consistent with his account of routine 
exposure to weapons fire.  Thus, the Board finds that the 
Veteran was likely exposed to acoustic trauma in service.  
However, in order to establish service connection, there 
still must be a medical nexus linking a current disability to 
the in-service injury.

The Veteran's service medical records reflect that on his 
November 1958 enlistment examination, he did not complain of 
any hearing problems and scored 15/15, bilaterally, on 
whisper voice tests, which was considered normal.  
Audiological testing was not performed.  Subsequent service 
medical records are negative for any complaints or clinical 
findings of hearing problems.

However, on his February 1961 separation examination, the 
Veteran reported a history of dizziness and audiological 
testing revealed hearing loss that was bilateral in nature 
but worse in the left ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
--
30
LEFT
35
30
35
--
35

Parenthetically, the Board notes that prior to November 1967, 
service department audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI). The above audiological 
findings have been converted to the ISO standard.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).  Thus, while the Veteran exhibited 
some bilateral hearing loss on his February 1961 separation 
examination, only his left ear hearing loss qualified as 
disabling under VA standards.

While the Veteran now maintains that he first noticed his 
hearing loss shortly after leaving the military, he 
acknowledges that he did not seek treatment until the 
disability progressed to the point that he needed hearing 
aids.  Post-service medical records reflect that the Veteran 
was fitted with hearing aids in June 2002.  At that time, he 
complained of hearing loss that had persisted for many years 
and had progressively gotten worse.  He noted that his 
hearing problems were bilateral, but worse in his left ear.  
The Veteran denied any history of tinnitus, otalgia, aural 
fullness, or vertigo.  Additionally, he stated that while he 
had a history of aural drainage, he had not experienced this 
problem during the past three years.  The Veteran denied any 
significant post-service occupational noise exposure or head 
trauma.  However, he acknowledged that he hunted 
recreationally as a left-handed shooter and that his brother 
also had hearing loss.  

Audiological testing revealed an asymmetric pattern of 
hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
50
70
LEFT
25
40
75
80
85

The Veteran's speech recognition was 96 percent in right ear 
and 92 percent in left ear.   It was noted that he currently 
had an infection manifested by drainage in his left ear, for 
which he was prescribed drops.  

The record thereafter shows that the Veteran was afforded a 
VA audiological examination in April 2006 in which he 
complained of progressively worsening hearing loss.  He 
stated that he also experienced ringing in his ears that 
sounded like birds chirping on a weekly basis.  The Veteran 
reported a history of acoustic trauma in the Army and denied 
any significant post-service occupational noise exposure.  
Additionally, the Veteran acknowledged some recreational 
noise exposure from hunting, but indicated that he had not 
engaged in that activity for 10 years.  He reported a history 
of ear infections and added that a physician had told him 
several years earlier than his left tympanic membrane was 
perforated.  The Veteran denied any history of otalgia, 
otologic surgery, or use of ototoxic medications.  He also 
denied any familial history of hearing loss, notwithstanding 
his prior statement that his brother shared this disability.  

On otoscopic examination, the Veteran was found to have clear 
ear canals and intact tympanic membranes in the right ear and 
excessive nonoccluding cerumen deep in the canal of the left 
ear.  Audiometric testing of the right ear revealed normal 
hearing at low frequencies and mild sloping to essentially 
moderately-severe sensorineural hearing loss in the mid to 
high frequencies, whereas testing of the left ear showed mild 
sloping to profound mixed hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
60
75
LEFT
40
60
75
85
95

The Veteran's speech recognition scores were noted to be 
excellent in right ear and fair in left ear.  Additionally, 
while no significant air-bone gaps in pure-tone audiometry 
were noted for the right ear, gaps at 3000 Hz and 4000 Hz 
were observed for the left ear.  Tympanometry revealed normal 
middle-ear mobility and pressure in both ears.

Based on the results of the examination, the VA examiner 
diagnosed the Veteran with mild to severe high-frequency 
sensorineural hearing loss in the right ear and mild sloping 
to profound mixed hearing loss in the left ear.  Then, after 
reviewing the pertinent clinical evidence in the claims 
folder, in particular the February 1961 separation 
examination showing disabling hearing loss in the left ear, 
the VA examiner opined that the Veteran's left ear hearing 
loss had begun in service. However, the VA examiner 
determined that, because the Veteran had not exhibited 
disabling hearing loss in his right ear at the time of his 
separation from service, his current right ear hearing loss 
was less likely than not related to his active duty.  
Additionally, the VA examiner found that the Veteran's 
complaint of "rare" ringing in his ears was consistent with 
normal ear function and that he did not meet the diagnostic 
criteria for tinnitus.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(38 U.S.C.A. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).

The Board acknowledges that the Veteran was previously 
afforded a VA examination in which he was found to have right 
ear hearing loss that was less likely than not related to his 
military service.  However, while the April 2006 VA examiner 
indicated that she had reviewed the clinical evidence in the 
claims folder, including the February 1961 service separation 
examination report, she apparently did not consider the 
Veteran's account of hearing problems that had persisted 
since he left the military and progressively worsened over 
the years.  The Veteran is competent to give evidence about 
the symptoms that he has experienced and his lay statements 
in this regard are considered credible.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, a VA examination is 
inadequate where,  as was the case in April 2006, the 
examiner did not acknowledge and discuss the Veteran's 
reports of a continuity of symptomatology since service.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Accordingly, 
the Board finds that a remand for an additional VA 
examination and etiological opinion is necessary in order to 
fully and fairly assess the merits of the Veteran's right ear 
hearing loss claim.  

An additional VA examination and opinion is also warranted 
with respect to the Veteran's claim for service connection 
for tinnitus.  The Board acknowledges that the April 2006 VA 
examiner determined that the Veteran did not meet the 
diagnostic criteria for tinnitus.  However, the VA examiner 
did not provide a rationale for her finding that the 
Veteran's complaint of weekly ringing in his ears, which 
sounded like birds chirping, constituted only a rare symptom 
or explain how such a symptom was consistent with normal ear 
function.  Additionally, the VA examiner did not account for 
the Veteran's report of dizziness on his service separation 
examination.  Nor did that examiner consider the Veteran's 
subsequent testimony that he had first experienced ringing in 
his ears while on active duty.  

The Board observes that the Veteran's lay description of 
ringing in his ears represents competent lay evidence that he 
currently suffers from symptoms of tinnitus.  Charles v. 
Principi, 16 Vet. App. 370 (2002).  Moreover, the Veteran is 
competent to state that he had symptoms of tinnitus in 
service and his statements in that regard are considered 
credible in the absence of any contradictory evidence.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Nevertheless, the Board is also cognizant that, when the 
Veteran was fitted with hearing aids in June 2002, he denied 
a history of tinnitus, which weighs against his current 
assertions of a continuity of symptomatology since service.  
In light of the foregoing, it remains unclear to the Board 
whether the tinnitus symptoms that the Veteran now reports 
are related to the symptoms he allegedly experienced in 
service.  Accordingly, the Board finds that, on remand, the 
Veteran should be afforded a VA examination and etiological 
opinion that addresses the etiology of any current tinnitus.

Additionally, the Board notes that the Veteran is currently 
service connected for left ear hearing loss based on his in-
service exposure to weapons fire.  Given the similarity of 
facts surrounding the alleged onset of the Veteran's service-
connected left ear hearing disability and the right ear 
hearing loss and tinnitus for which he now seeks service 
connection, the Board must consider whether service 
connection for those two conditions is warranted on a direct 
basis or as secondary to his service-connected disability.  
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  
Accordingly, the Board finds that, on remand, the VA examiner 
should consider whether any right ear hearing loss or 
tinnitus was caused or aggravated by the Veteran's service-
connected left ear hearing loss or is otherwise related to 
service.

Finally, a remand is warranted to obtain outstanding VA 
medical records.  The Veteran testified at his April 2010 
Board hearing that he was currently receiving VA treatment 
for hearing loss.  However, no VA medical records dated since 
September 2005 have yet been associated with the claims 
folder.  Because it appears that the Veteran may have sought 
treatment after September 2005 that is pertinent to his 
claim, the Board finds that any VA medical records dated 
since that time should be obtained on remand.  38 C.F.R. § 
3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all medical records from the VA 
Eastern Colorado Health Care System,  dated 
from October 2005 to the present.

2.  After the above development has been 
completed, schedule the Veteran for a VA 
audiological examination with an examiner 
who has not previously examined him for the 
purpose of ascertaining the nature and 
etiology of his right ear hearing loss and 
tinnitus.  The claims folder should be 
reviewed by the examiner, and the 
examination report should reflect that 
review.  All appropriate tests, including an 
audiological evaluation should be conducted.  
The examiner should provide a rationale for 
any opinion expressed and reconcile it with 
all pertinent evidence of record, including 
the Veteran's assertions of frequent 
exposure to heavy weapons fire in service, 
his service medical records showing 
complaints of dizziness and disabling left 
ear hearing loss on separation, and his 
post-service VA medical records and the 
April 2006 VA examination report, which 
reflect complaints of progressively 
worsening hearing problems and occasional 
tinnitus and a diagnosis of hearing loss 
that is bilateral in nature, but worse in 
the left ear.  The VA examiner should also 
expressly consider the Veteran's statement 
about his brother's hearing loss and his 
subsequent denial of a family history of 
hearing loss, and his denial of significant 
post-service occupational or recreational 
noise exposure.  Additionally, the VA 
examiner should consider the Veteran's 
assertions that he experienced ringing in 
his ears during service and developed 
hearing problems shortly after discharge, as 
well as his reports of a continuity of 
hearing loss and tinnitus symptoms since 
that time.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  Specifically, the VA 
examiner's opinion should address the 
following:

a)  State whether it is at least as 
likely as not (50 percent probability 
or greater) that any current right ear 
hearing loss was caused or aggravated 
by in-service noise exposure.  

b)  State whether it is at least as 
likely as not (50 percent probability 
or greater) that any current right ear 
hearing loss is related to the 
Veteran's service-connected left ear 
hearing loss or any other aspect of 
his military service.  

c)  State whether it is at least as 
likely as not (50 percent probability 
or greater) that any current tinnitus 
was caused or aggravated by in-service 
noise exposure.  

d)  State whether it is at least as 
likely as not (50 percent probability 
or greater) that any current tinnitus 
is related to the Veteran's service-
connected left ear hearing loss, his 
complaints of dizziness noted on 
separation, or any other aspect of his 
military service.  

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


